Citation Nr: 1112204	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a head injury, characterized as headaches and dizziness.

3.  Entitlement to service connection for a respiratory disability to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 1956 to March 1969 and in the U.S. Navy from April 1959 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

	
      
Hearing Loss Disability

The Veteran seeks service connection for hearing loss disability, which he contends is the result of noise exposure during his first period of service in the Marine Corps.  Service personnel records reflect that during that period, the Veteran served as an ordnance man.  During his second period of service in the Navy, the Veteran was a sheet metal worker.  In light of evidence showing acoustic trauma in the Marine Corps and a current diagnosis of hearing loss disability, a VA examination is necessary to clarify the etiology of the claimed disability.  See McLendon at 84; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).

	Residuals of Head Injury

Service treatment records reflect that the Veteran suffered a laceration to the left side of his forehead in May 1959.  It was cleaned and a butterfly dressing was applied.  In December 1959 the Veteran complained of a tender mass over his right eye and stated that it had been present for years.  The impression was probable cyst.  In June 1960 the Veteran underwent excision of the cyst.  The pathology report indicates that the area of the cyst had likely undergone repeated trauma because the Veteran was a boxer.  It notes a diagnosis of proliferative fasciitis, possibly secondary to trauma.   

The Veteran maintains that he has residuals of a head injury which he characterizes as headaches and dizziness.  A September 1999 VA treatment record notes the Veteran's complaint of headaches occurring three to four times per week.  A VA treatment note dated in December 1999 reflects the Veteran's complaint of headache.  The assessment was history of headache.  

In a May 2007 statement, the Veteran indicated that while boarding his ship he struck his head on a metal hook and had a knot above his right eye.  He stated that a few days later it got so large that he was sent to the hospital to have it removed.  He noted that he had experienced dizziness and headaches since then.  

Because there are incidences of treatment in service, current complaints, and the Veteran asserts that he has experienced symptoms since service, the Board finds that a VA examination is warranted to determine whether there are residuals of a head injury that are subject to service connection.  See McLendon, Robinson.

	Respiratory Disability

The Veteran also seeks service connection a respiratory disability which he claims is the result of exposure to asbestos during his Navy service.  The Board observes that VA treatment records reflect a diagnosis of chronic obstructive pulmonary disease (COPD).  The report of an August 2009 CT scan indicates mild pleural thickening.  The radiologist noted that such can be seen with asbestosis.  

In the May 2008 rating decision, the January 2009 statement of the case, and the August 2010 supplemental statement of the case, the RO stated that it was unable to verify the Veteran's Navy service.  However, the Board's review of the record clearly shows that the Veteran did in fact have Navy service as a sheet metal worker to include aboard the USS Platte (AO 24).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, the asbestos advisory information contained in M21-1MR provides some guidance with respect to the general effects of asbestos exposure and the disabilities resulting there from.  Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C- 9- b.  While this section of the M21 does not create any presumptions of service connection based upon exposure to asbestos, it does provide guidelines to inform and adjudicators with respect to asbestos exposure and commonly resulting disabilities.  Dyment v. West, 13 Vet. App. 141 (1999).

Here, the RO concluded that there was no exposure to asbestos shown because it repeatedly stated that it could not verify the Veteran's Navy service.  As discussed, the record contains verification of the Veteran's Navy service and confirms that he served aboard a Navy vessel.  The Board concludes that in order to accord due process, the claim must be remanded so that the RO may consider the likelihood that the Veteran was exposed to asbestos in service and to complete any additional development that might result from that conclusion.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss disability.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.

Upon review of the claims file and examination of the veteran, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  Schedule the veteran for an appropriate VA examination to determine the extent and etiology of the claimed head injury residuals.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.

Upon review of the claims file and examination of the veteran, the examiner should identify any currently present residuals of head injury.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current head injury residual is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  Ensure that the issue of entitlement to service connection for a respiratory disability is developed following the guidelines in Manual M21-1MR.  The AOJ is to specifically make a determination regarding the likelihood that the Veteran was exposed to asbestos aboard the USS Platte.  

If the AOJ concludes that the Veteran was exposed to asbestos during service, it should ensure that all necessary development is undertaken, to include a VA examination, if appropriate, to determine the etiology of the Veteran's claimed respiratory disability.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


